Citation Nr: 1809769	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-43 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a prescriptive bed or mattress, such as Allura or Tempur-Pedic, at VA expense due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision and December 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for an acquired psychiatric disorder and a medical bed/mattress, respectively.

This matter was previously before the Board in May 2015 at which time it was remanded for a hearing.  In a May 2016 statement, the Veteran, through his representative, withdrew his hearing request stating that he could not attend a hearing due to his health. 38 C.F.R. § 20.704 (e) (2017).

The issue of entitlement to a prescriptive bed or mattress at VA expense is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of major depressive disorder, which is secondary to his service-connected Graves' disease, lumbar spine disability, and right shoulder disability.


CONCLUSION OF LAW

The criteria for the entitlement to service connection for major depressive disorder as secondary to his service-connected Graves' disease, lumbar spine disability, and right shoulder disability have been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the Veteran submitted a claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran stated that his current psychiatric condition was a result of his military tours of duty and his medical conditions.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004.) 

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board will give the benefit of the doubt to the claimant. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In February 2008, the Veteran's treatment records from the North Florida / Southern Georgia VA Health System indicate that the Veteran was diagnosed with major depressive disorder.  A staff psychologist noted that Veteran was seeking treatment for a depressed mood and ongoing dysphoria/apathy.  The Veteran reported that his experiences in the Navy (25 years) and chronic back pain (beginning in 1980) combined with the unexpected death of his father had left him feeling overwhelmed, and with feelings of helplessness and hopelessness.

In January 2009, the Veteran underwent a VA mental health examination.  The examiner diagnosed that Veteran with depressive disorder, not otherwise specified.  When asked to describe the onset of his condition, the Veteran reported that he didn't realize how his body had been deteriorating over his final years in the military and noted his Graves' disease.  He also cited his current marital problems and the death of his father as playing a role in his depressive symptoms.  The examiner stated that the Veteran's depressive disorder was "most likely due to a combination of the Graves' Disease, marital problems and his father's death."  The examiner stated that he would have to resort to mere speculation to opine what percentage of the depression is due to the service-connected Graves ' disease and what percentage is due to the nonservice-connected issues.

In December 2010, a physician at a Jacksonville VA Outpatient Center noted that she had treated the Veteran since February 2008.  The physician stated that the Veteran was being treated at the facility for his service-connected disabilities back and right shoulder and his related anxiety and depression.  The physician stated that the Veteran has struggled with depression related to his chronic pain and his decreased functional status due to the progression of his original injury.

After review of the record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's depressive disorder is the result of his service-connected low back disability, right shoulder disability, and Graves' disease.  While the RO has noted that the Veteran's Graves' disease has been euthyroid during the appeal period, the Board notes that the Veteran's previous symptoms of a service-connected thyroid condition could still cause the Veteran's current mental symptoms described by the 2009 VA examiner.  Additionally, as the 2008 psychologist and the 2010 VA physician each indicated that the Veteran's other service-connected disabilities (low back and right shoulder) have contributed significantly to his depressive symptoms, the Board finds that service connection would be warranted for the Veteran's major depressive disorder as secondary to his service connected low back disability and right shoulder disability.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for the Veteran's major depressive disorder as secondary to his service connected low back disability, right shoulder disability, and Graves' disease is warranted.  See Gilbert, at 53-54 (1990); 38 C.F.R. § 3.310.  


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder is granted.


REMAND

The Veteran seeks a special bed/mattress that he states is necessary due to his significant orthopedic disorders and service-connected disability evaluated as 100 percent disabling.  

In November 2010, VA received an application for vocational rehabilitation.  VA notified the Veteran in December 2010 of entitlement to Chapter 31 vocational rehabilitation and employment services with approval for independent living (IL) services.  In December 2010, a home preliminary evaluation of IL needs was performed and, in August 2011, Rehabilitation Technology provided an IL evaluation.  In January 2012, an IL plan was developed consisting of items that included a medical bed/mattress.  In June 2012, J. H, M.D., provided a statement that a Tempur-Pedic bed/mattress was medically necessary and detailed why the Veteran needed a particular bed/mattress.  

In December 2013, VA notified the Veteran that his requested bed for medical necessity is the responsibility of the Veterans Health Administration (VHA) as a medically necessary item and that he needed to work with his primary care physician to obtain this item.  In December 2013, the Veteran requested an administrative review of the denial of the requested bed.  In February 2014, VA's Vocational Rehabilitation and Employment Office upheld the decision.

In October 2017, the Veteran representative argued that VA's duty to assist requires that VA construe the Veteran's claims broadly and redirect applications to a suitable VA program when possible.  The representative stated that "in the instance case, the appellate path to the resolution has not been sufficiently clarified to accomplish due process.  The issue in this case is more appropriate for VA's Rehabilitation and Prosthetic Services as they are charged with the responsibility to manage programs that support medical rehabilitation." The representative has asked that the Board direct the VAMC to have the prosthetics unit review the evidence and attempt to resolve the Veteran's claim.  The Board will attempt to comply with this request. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to submit the Veteran's request for a prescriptive bed or mattress to the Rehabilitation and Prosthetic Services or any other VAMC program deemed appropriate.  Attempts to accomplish this task should be documented in the claims file. 

2. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


